DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I and Species 1a, 2a, and 4a, alleged to correspond to claims 1-20, in the reply filed on 8/22/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the different species have differing search queries based upon their varying structural limitations.
Please note that claim 7 is found in non-elected figure 19 and is therefore removed from the examined claim set.  This results in the examined claims being 1-6, and 8-20
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 4, 5, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to tach or suggest the claimed cutting hole with a conductive spacer on the inner sidewall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 12-15 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Wang et al., US 11,462,503.
Regarding claim 1,  Wang (figures 1 & 3) teaches a three-dimensional (3D) semiconductor memory device comprising:
a peripheral circuit structure 162 on a first substrate 162;
a second substrate 160 on the peripheral circuit structure 104;
an electrode structure 120 including a plurality of electrodes 116 stacked on the second substrate 160; and
a vertical channel structure 124 penetrating the electrode structure 120,
wherein the peripheral circuit structure 104 comprises a dummy interconnection structure (figure 3:314/320) under the second substrate 160 and
wherein the dummy interconnection structure (figure 3:314/320) comprises:
at least one interconnection line 314; and
a plurality of vias 320 connecting a top surface of the at least one interconnection line 314 to a bottom surface of the second substrate 204.
With respect to claim 2, Wang (figures 1 & 3) teaches the at least one interconnection line 314 includes a first interconnection line (left 314) and a second interconnection line (right 314) which are adjacent to each other, and
wherein the first (left 314) and second (right 314) interconnection lines are spaced apart from each other by an interlayer insulating layer 321 therebetween.
As to claim 3, Wang (figures 1 & 3) teaches the peripheral circuit structure further comprises a peripheral transistor 104 constituting a peripheral logic circuit (column 5, line 44) and wherein the dummy interconnection structure is not connected to the peripheral transistor (column 14, lines 52-56).
In re claim 8, Wang (figure 1) the plurality of electrodes 116 of the electrode structure and the vertical channel structure 124 penetrating the plurality of electrodes 116 constitute memory cells three- dimensionally arranged.
Concerning claim 12, Wang (figures 1 & 3) teaches a three-dimensional (3D) semiconductor memory device comprising: 
a peripheral circuit structure 104 on a first substrate 102; 
a second substrate 160 on the peripheral circuit structure 104; 
an electrode structure 116/118 including a plurality of electrodes 116 stacked on the second substrate 160; and 
a vertical channel structure 124 penetrating the electrode structure 116/118, wherein the peripheral circuit structure 104 comprises a dummy interconnection structure (figure 3:314/320) under the second substrate 160, 
wherein the dummy interconnection structure (figure 3:314/320) comprises at least one interconnection layer,
wherein the at least one interconnection layer 314 comprises a first interconnection line (left 314) and a second interconnection line (right 314),
wherein the first (left 314) and second (right 314) interconnection lines are electrically connected to the second substrate 160, and
wherein the first (left 314) and second (right 314) interconnection lines are spaced apart from each other by an interlayer insulating layer 321 therebetween.
Pertaining to claim 13, Wang (figure 3) teaches the first (left 314) and second (right 314) interconnection lines have line shapes extending in parallel to each other.
In claim 14, Wang (figure 3) teaches the dummy interconnection structure further comprises a plurality of vias 320 between the second substrate 304 and the first interconnection line 314, and wherein the plurality of vias 230 connect a top surface of the first interconnection line 314 to a bottom surface of the second substrate 304.
Regarding claim 15, Wang (figures 1 & 3) teaches the peripheral circuit structure 104 further comprises: a peripheral transistor 104 constituting a peripheral logic circuit (column 5, line 44); and an interconnection structure 312/318 connected to the peripheral transistor 104 (column 14, lines 45-52), wherein the dummy interconnection structure 314 is not connected to the peripheral transistor (column 14, lines 52-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 11,462,503, as applied to claim 1 above, and further in view of Kai et al., US 10,840,260.
With respect to claim 6, Wang fails to teach the second substrate comprises a lower semiconductor layer; and a source semiconductor layer on the lower semiconductor layer, and wherein the vertical channel structure is connected to the source semiconductor layer.
Kai (figures 1C & 25) teaches the second substrate 200 comprises a lower semiconductor layer 112; and a source semiconductor layer 116 on the lower semiconductor layer 112, and wherein the vertical channel structure 76 is connected to the source semiconductor layer 116.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Kai in the invention of Wang because Kai teaches is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 9, Kai (see marked up figure 25 below) teaches the second substrate 200 has a cell array region, a connection region, and a source connection region, wherein the connection region is between the cell array region and the source connection region, wherein the vertical channel structure 76 is on the cell array region, and wherein the electrode structure has a staircase structure on the connection region.
 
    PNG
    media_image1.png
    593
    722
    media_image1.png
    Greyscale

In re claim 10, Kai (see marked up figure 25 above) teaches an interlayer insulating layer 265 covering the electrode structure;
a common source contact penetrating the interlayer insulating layer 265 so as to be connected to the source connection region;
a through-contact penetrating the interlayer insulating layer so as to be connected to the peripheral circuit structure under the source connection region; and
an upper interconnection line (column 32, lines 57-61) on the interlayer insulating layer to connect the common source contact and the through-contact.
Concerning claim 11, though Kai fails to teach a conductive spacer on one sidewall of the second substrate, wherein the source connection region is adjacent to the one sidewall of the second substrate and wherein the through-contact is in contact with the conductive spacer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive spacer in the invention of  Kai because a conductive spacer is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 11,462,503, in view of Kai et al., US 10,840,260.
Pertaining to claim 17, Wang teaches a three-dimensional (3D) semiconductor memory device comprising:
a peripheral circuit structure 104 on a first substrate 162, the peripheral circuit structure 104  including a peripheral transistor 104 on the first substrate 162, an interconnection structure 106/111 on the peripheral transistor 104, and a dummy interconnection structure (figure 3:314/320) adjacent to the interconnection structure 106/111;
a second substrate 160 on the peripheral circuit structure 104;
an electrode structure 116/118 including a plurality of electrodes 116 stacked on the second substrate 160;
a plurality of vertical channel structures 124 penetrating the electrode structure 116/118, the vertical channel structures 124 electrically connected to the second substrate 160;
conductive pads 132 on the vertical channel structures 124, respectively;
an interlayer insulating layer 130 covering the electrode structure 116/118;
bit lines 152 (column 8, lines 35-55 teaches 140 is a bit line via contact so 152 must be the bit line) on the interlayer insulating layer 130 and electrically connected to the conductive pads 132; and
wherein each of the vertical channel structures comprises:
a filling insulation pattern 126 having a pillar shape;
a vertical semiconductor pattern 124 covering an outer surface of the filling insulation pattern; and
a data storage layer 128 between the vertical semiconductor pattern 124 and the plurality of electrodes 116/118,
wherein the dummy interconnection structure 314/320 comprises:
at least one interconnection layer 314 between the first substrate 302 and the second substrate 304; and
a plurality of vias 320 connecting the at least one interconnection layer 314 to the second substrate 304.
Wang fails to teach a through-contact penetrating the interlayer insulating layer 130 so as to be connected to the interconnection structure.
Kai (figure 25) teaches a through-contact 488 penetrating the interlayer insulating layer 265/165 so as to be connected to the interconnection structure 766.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the through-contact of Kai in the invention of Wang because Kai  teaches it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 18, Kai (figure 3) teaches the plurality of vias 320 connect a top surface of an interconnection line 320 of the at least one interconnection layer 320 to a bottom surface of the second substrate 304.
Regarding claim 20, Kai (see marked up figure 25 above) the second substrate 200 has a cell array region, a connection region, and a source connection region,
wherein the connection region is between the cell array region and the source connection region, 
wherein the vertical channel structure 76 is on the cell array region, and 
wherein the electrode structure has a staircase structure on the connection region, 
the 3D semiconductor memory device further comprises: 
a common source contact penetrating the interlayer insulating layer 265 so as to be connected to the source connection region; and 
an upper interconnection line (column 32, lines 57-61) on the interlayer insulating layer 265 to connect the common source contact and the through-contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            10/5/22